Exhibit 10.1

LOGO [g22461g75g89.jpg]

Cougar Biotechnology, Inc.

10990 Wilshire Boulevard, Suite 1200

Los Angeles, CA 90024

August 31, 2007

Mr. Charles R. Eyler

3125 Collingswood Drive

El Dorado Hills, CA 95762

Dear Mr. Eyler:

This letter shall confirm our understanding as to the terms of your employment
as Treasurer and Vice President of Finance of Cougar Biotechnology, Inc.
(“Cougar”) effective as of the date hereof.

 

  1. You shall receive an annualized base salary equal to Two Hundred
Twenty-Five Thousand Dollars ($225,000.00), payable in accordance with Cougar’s
normal payroll practices.

 

  2. You will be eligible to receive an annual bonus of up to $75,000.00 (the
“Discretionary Bonus”), the amount of which shall also be determined solely by
the Board of Directors and shall be based upon your performance on behalf of
Cougar during the prior year. The Discretionary Bonus, if any, shall be payable
either as a lump-sum payment or in installments as determined by the Board in
its sole discretion.

 

  3. In the event you are terminated from employment by Cougar for reasons other
than “Cause”, death or disability, you will be entitled to a severance package
equal to six months of your base salary, payable over such six-month period in
accordance with Cougar’s normal payroll practices. Additionally, any outstanding
options to purchase Cougar common stock you hold shall continue to vest in
accordance with their respective terms during the six-month period. Your
eligibility for the compensation set forth in this paragraph 3 will be subject
to your execution and delivery of a standard release agreed upon by you and
Cougar. For purposes hereof, “Cause” shall mean: (i) failure to adequately
perform you job duties, in the good faith discretion of Cougar’s Board of
Directors or Chief Executive Officer; (ii) your willful failure, disregard or
refusal to perform, or willful misconduct in performance of, your duties of
employment; (iii) any willful, intentional or grossly negligent act by you
having a negative effect on the business or reputation of Cougar or its
affiliates, as determined in the good faith discretion of Cougar’s Board or
Chief Executive Officer; (iv) your indictment of any felony or a misdemeanor
involving moral turpitude (including entry of a nolo contendere plea); (v) your
engagement in any form of harassment prohibited by law (including, without
limitation, age, sex or race discrimination); (vi) any misappropriation or
embezzlement of the property of Cougar or its affiliates (whether or not a
misdemeanor or felony); or (vii) your material breach of any other agreement
with Cougar, including without limitation any confidentiality, inventions or
non-competition agreements.

 



--------------------------------------------------------------------------------

  4. You shall be reimbursed for all of your pre-approved out-of-pocket expenses
incurred in connection with Cougar’s business.

 

  5. You will be entitled to participate in benefits generally available to
Cougar employees, including group medical coverage pursuant to the group policy
of Cougar.

 

  6. Your employment shall be on an at-will basis and will be subject to the
terms of Cougar’s employee manual. The terms of this letter agreement supersede
in its entirety that certain letter agreement dated August 5, 2004, as amended
August 21, 2007, by and among you and Cougar. The terms of any other agreements
you have with Cougar, including without limitations, any confidentiality,
inventions and non-competition agreements, shall remain in effect in accordance
with their respective terms.

If you find the foregoing arrangement acceptable and believe that the foregoing
accurately summarizes our understanding, please kindly so indicate by executing
and dating the attached copy of this letter in the space provided and returning
a copy to me.

 

 

Cougar Biotechnology, Inc. Very truly yours, By:   /s/ Alan H. Auerbach  

Name: Alan H. Auerbach

Title: Chief Executive Officer

 

 

Agreed and Accepted: By:   /s/ Charles R. Eyler  

Name: Charles R. Eyler

Date: August 31, 2007